
	
		II
		109th CONGRESS
		2d Session
		S. 3954
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2006
			Mr. Kennedy (for himself
			 and Mr. Menendez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  require monthly reporting regarding the number of individuals who have fallen
		  into the part D donut hole and the amount such individuals are spending on
		  covered part D drugs while in the donut hole.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Honest Medicare Act of
			 2006.
		2.Monthly
			 reporting regarding the number of individuals who have fallen into the part D
			 donut hole and the amount such individuals are spending on covered part D drugs
			 while in the donut holeSection 1860D–1 of the Social Security Act
			 (42 U.S.C. 1395w–101) is amended by adding at the end the following new
			 subsection:
			
				(d)Information
				regarding individuals who have reached the initial coverage
				limitNot later than the 15th of each month (beginning with
				February 2007), the Secretary shall make available to the public information
				on—
					(1)the number of
				individuals enrolled in a prescription drug plan or an MA–PD plan who have
				reached the initial coverage limit applicable under the plan but who have not
				reached the annual out-of-pocket threshold specified in section
				1860D–2(b)(4)(B); and
					(2)the amount such
				individuals are spending on covered part D drugs after they have reached such
				limit and before they have reached such
				threshold.
					.
		
